Citation Nr: 0521669	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pulmonary fibrosis or 
pleural fibrosis consistent with asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from December 1950 to April 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

On July 8, 2005, the Board received additional evidence from 
the veteran.  Although this evidence has not been considered 
by the RO, given the favorable decision below, the Board 
finds that the veteran is not prejudiced by the Board's 
initial consideration of this additional evidence.

The Board notes that the additional evidence submitted by the 
veteran includes a June 20, 2005 letter from Fernando 
Alemany, M.D., stating that the veteran's emphysema was 
brought about from his exposure to asbestos during his 
military service.  (Although the veteran has been diagnosed 
with emphysema and chronic obstructive pulmonary disease, 
these disabilities are obstructive diseases that affect the 
bronchioles, whereas the veteran's asbestosis, which is the 
subject of the present claim, is a restrictive lung disease 
that affects the interstitial tissues.)  Accordingly, the 
issue of entitlement to service connection for emphysema and 
COPD, to include as secondary to his service-connected 
asbestosis, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has been diagnosed with asbestosis.

3.  The veteran's current asbestosis is related to his 
exposure to asbestos in service.




CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Given the determination below, VA has fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB circular has been subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI.  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
[hereinafter Manual M21-1] notes that inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  See Adjudication Procedure Manual, 
M21-1, Part VI,  7.21(a)(1).  Some of the major occupations 
involving exposure to asbestos include mining, milling, work 
in shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw materials are 
produced.  See id. at  7.21(b)(1).  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well as amosite and 
crocidolite since these varieties of African asbestos were 
used extensively in military ship construction.  Many of 
these people have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  See id. at  7.21(b)(2).

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The evidence of record establishes that the veteran currently 
has asbestosis.  He was diagnosed in 1995 by Glenn Gomes, 
M.D., a private physician.  Dr. Gomes based his diagnosis on 
the veteran's reported exposure to asbestos both during and 
post military service.  This diagnosis has been repeated by 
multiple VA physicians and other VA medical professionals.  
Therefore, the veteran satisfies the initial criterion of 
having a currently disability.

The only medical opinion directly addressing whether the 
veteran's current asbestosis is due to his exposure to 
asbestos during service is the report of a December 2002 VA 
miscellaneous respiratory diseases examiner conducted by a 
certified family nurse practitioner and approved by a medical 
doctor.  After reviewing the veteran's claims file and 
examining the veteran, the examiner diagnosed asbestosis but 
concluded that the veteran's asbestosis was "not as likely 
as not service-related."  The examiner explained that the 
veteran may have had exposure to asbestos during his service 
in the Navy but that the veteran had also had exposure to 
asbestos after service while employed in various occupations.  
The examiner added that the veteran had made claims for 
asbestos exposure and had collected compensation from his 
previous employers because of his asbestos exposure.  The 
examiner opined that it was most likely that the veteran's 
asbestos exposure occurred in his occupations after leaving 
service.

The Board finds, however, that the December 2002 medical 
opinion is based upon an inaccurate factual premise.  An 
April 2003 letter from an attorney representing the veteran 
indicates that the veteran has not received any financial 
settlement from any of his previous employers.  The veteran 
had received monies from manufacturers of asbestos products.  
The veteran also provided medical records that apparently 
formed the basis for his legal action against the 
manufactures of asbestos products.  The only medical opinion 
utilized in that action appear to be that of Dr. Gomes.  As 
noted previously, Dr. Gomes based his diagnosis of asbestosis 
on the veteran's reported exposure to asbestosis both during 
service and thereafter, not solely on the veteran's post-
service exposure.

Although the veteran's complete service personnel records do 
not appear to be of record, the available service personnel 
records do document the veteran's service aboard two ships 
and one submarine.  The veteran has reported his dates of 
service aboard each of these vessels, and nothing in 
available records contradicts the veteran's assertions.  The 
Board has obtained printouts from the Internet site for the 
Dictionary of American Fighting Ships.  The information from 
this web site indicates that the naval vessels to which the 
veteran was assigned were in shipyards for at least part of 
the time to which the veteran claims to have been assigned to 
them.  The information also confirms that the submarine to 
which the veteran was assigned was involved in combat and 
sustained damaged in combat.  The Board notes that the 
veteran's available service personnel records do show that he 
received the Submarine Combat Pin.  Also, one of the ships to 
which the veteran was assigned was a submarine tender, which 
would have been involved in the repair of submarines.  
Whereas all of this evidence essentially corroborates the 
veteran's claimed exposure to asbestos during service, there 
is no evidence corroborating the history of exposure to 
asbestos after the veteran's military service that was relied 
on by the VA examiner in December 2002.  

The fact remains, however, that the veteran has asbestosis as 
a result of exposure to asbestos.  Because the opinion of the 
VA examiner is not credible to the extent that it attributes 
the veteran's asbestosis to post-service occupational 
exposure to asbestos, it essentially provides that the 
veteran's current asbestosis is related to the veteran's 
exposure to asbestos during service.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997) ("[A]n etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.").  This 
conclusion is consistent with the finding in 1995 by Dr. 
Gomes.  Accordingly, resolving any doubt in the veteran's 
favor, the evidence supports the veteran's claim of 
entitlement to service connection for asbestosis.


ORDER

Entitlement to service connection for asbestosis is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


